Citation Nr: 9935943	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a April 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which determined new and material evidence had not been 
presented to reopen the veteran's claim of entitlement to 
service connection for bilateral pes planus.

Following a hearing before a member of the Board in July 
1999, the veteran submitted additional evidence consisting of 
a July 1999 private medical opinion.  The veteran also 
submitted a statement waiving RO consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.



FINDINGS OF FACT

1.  In a July 1988 confirmed rating decision, the RO 
determined new and material evidence had not been presented 
to reopen the veteran's claim of entitlement to service 
connection for bilateral pes planus.  The veteran did not 
file a notice of disagreement and the decision became final.  

2.  Additional evidence submitted since the RO's July 1988 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran's bilateral pes planus preexisted his entry 
into active service.  

4.  The evidence of record suggests that the veteran's 
bilateral pes planus underwent a clinically demonstrable 
increase in severity during his period of active service.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's July 1988 decision is 
new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The veteran's bilateral pes planus, which preexisted his 
entry into active service, was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect a notation of pes planus, 2nd 
degree, upon enlistment examination dated in June 1972.  It 
was also noted that the veteran denied any symptomatology.  
In his June 1972 report of medical history, the veteran 
indicated that he had not and was not experiencing any foot 
trouble.  Clinical records reflect treatment for problems 
with the feet beginning in October 1972.  The veteran 
complained of pain in both feet and was treated with an 
orthotic.  A physical profile record dated in February 1973 
reflects a temporary limited physical profile due to 
symptomatic 3rd degree pes planus.  A clinical record dated 
in November 1974 reflects a diagnosis of pes planus, more 
severe on the left with equinus component.  Upon physical 
examination dated in March 1975, the veteran's systems were 
clinically evaluated as normal and no defects were noted.  

In a January 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.

A January 1981 statement from a private physician reflects 
diagnoses of bilateral pes plano valgus, bilateral 
malposition of the posterior tibial tendon, and bilateral 
hallux abducto valgus.

In a June 1981 rating decision, the RO again denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  The veteran filed a notice of 
disagreement dated in June 1981 and a statement of the case 
was issued.  The veteran did not file a substantive appeal.

A February 1988 statement from a surgeon with the 2nd Armored 
Division states that the veteran sustained a hyperflexion 
injury to his left great toe while serving with the Texas 
Army National Guard in 1987.  It was noted that although it 
was painful and eventually improved with medication, the 
veteran continued to have occasional discomfort.  

In a July 1988 rating decision, the RO determined new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  

The evidence submitted since the July 1988 rating decision 
includes VA outpatient treatment records dated in 1995 and 
1996, a July 1999 statement from a private physician, and the 
transcript of the veteran's July 1999 hearing before a member 
of the Board.

The VA outpatient treatment records dated from 1995 to 1996 
reflect complaints of cramping, numbness, and tingling in 
both feet.  Assessments of pes planus and bilateral hallux 
valgus were noted.  An August 1995 record reflects a limited 
profile due to bilateral plantar fasciitis.  

The July 1999 statement from Dr. B.C. reflects that he had 
treated the veteran for over twelve years for pes valgo 
planus and hallux valgus deformity bilaterally.  That medical 
professional opined that the activity and footgear used by 
the veteran during his service in the military aggravated and 
initiated his hallux valgus deformities.  It was also noted 
that the clinical history given by the veteran indicated that 
he became symptomatic while in the service with the wearing 
of military issued footwear.

At his July 1999 hearing before a member of the Board, the 
veteran testified that he did not have any symptoms of pain 
or abnormal shoe wear prior to entering the service.  The 
veteran did state that he was aware that he had a diagnosis 
of flat feet prior to entering the service.  The veteran 
stated he began having problems during basic training.  
(Transcript, page 4).  The veteran recalled experiencing pain 
in the bottom of his feet and going to the top of his feet.  
The veteran also recalled being given arch supports while in 
the service.  (Transcript, page 5).  The veteran testified 
that he was placed on a profile with no standing or running.  
(Transcript, pages 5-6).  The veteran also testified that he 
had never used supports or orthotics for his feet prior to 
being on active duty.  (Transcript, page 8).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  

Analysis

The July 1999 statement from a private medical specialist is 
new in that it was not previously of record.  The evidence 
bears directly and substantially upon the specific matter 
under consideration, the question of whether the veteran's 
bilateral pes planus was aggravated during service.  Because 
the evidence indicates that the veteran's foot condition was 
aggravated by active service, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim is reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board further concludes veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107 in that he has 
presented a claim that is plausible.  The Board finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a).

Since the RO determined that new and material evidence had 
not been submitted, the Board must determine whether the 
veteran would be prejudiced if the Board were to initially 
consider the claim on a de novo basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-95 (1993).  In light of the Board's 
favorable disposition of the claim, as noted below, the Board 
concludes that the veteran is not prejudiced by the Board's 
de novo review of the record.

Following a review of the record, the Board concludes that 
the evidence for and against the veteran's claim of 
entitlement to service connection for bilateral pes planus is 
in relative equipoise.  The claim is supported by the service 
medical records which clearly establish that the veteran's 
pes planus was asymptomatic at the time of his enlistment 
examination.  Clinical records reflect complaints of foot 
pain and treatment for symptomatic pes planus beginning in 
October 1972.  Service medical records further reflect the 
veteran was placed on a temporary limited physical profile 
because of his pes planus and he was given orthotics.  
Additionally, the July 1999 statement reflects that the 
veteran had been treated for twelve years for pes valgo 
planus and hallux valgus deformity bilaterally.  It was 
opined that the activity and footgear used by the veteran 
during his military service aggravated and initiated his 
hallux valgus deformities.  The statement also reflects that 
the veteran's clinical history indicated that he became 
symptomatic during active service.

The Board acknowledges that the July 1999 letter did not 
specifically state that the veteran's bilateral pes planus 
was aggravated by his military service.  However, the service 
medical records do show that the veteran's asymptomatic 2nd 
degree pes planus became symptomatic during service to such 
an extent that he was placed on a limited profile.  
Additionally, the February 1973 clinical record regarding a 
limited profile also reflects the veteran was suffering from 
symptomatic 3rd degree pes planus.  Accordingly, it appears 
that there is an approximate balance of the positive and 
negative evidence regarding the merits of the issue.  With 
all reasonable doubt resolved in favor of the veteran, 
service connection for bilateral pes planus is warranted.




ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus, the claim is reopened.

Service connection for bilateral pes planus is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

